VANCE, Justice,
dissenting.
I respectfully dissent from the view expressed by the majority. The statute does not require any specific form of negotiation at any particular time. It simply required that the Commonwealth purchase the ferry, equipment, franchise, rights and privileges used in connection with the operation of any ferry which had been in continuous operation at least fifteen years prior to the opening of any interstate bridge within five miles of the site of operation of the ferry. The statute requires that the purchase be made before the bridge is opened to the public.
In 1977, the bridge was under construction. It was not opened to the public until December 19, 1979. Even if the Commonwealth had conceded the constitutionality of the statute, it was not required to begin negotiations for the purchase of the bridge in 1977. It could have delayed its attempts to purchase as long as it desired to but of course, if the Commonwealth had not completed the purchase by the time the bridge was ready to be opened to public use, it could not open it until the purchase had been completed.
The movant meanwhile could continue the operation of the ferry under its franchise.
The Commonwealth did nothing to cause movant to sell his ferry boats or to fail to renew his franchise. In fact, there is no showing in the record as to whether the franchise was renewable upon competitive *232bidding and, if so, that movant would have been the successful bidder.
If movant had continued his ferry operation he could have required the Commonwealth to pay him its fair cash value before the bridge could be opened. Instead, he made no effort to renew his franchise, and he sold the equipment a year or longer before the bridge was ready to open. There is some suggestion in the record that the reason for the sale was that it was very advantageous to movant.
So it came to pass that when the Commonwealth was ready to open the bridge, the movant was not in the ferry business. He had nothing for the Commonwealth to purchase, no ferry, no equipment, no franchise, and no rights or privileges incident thereto. Because he had nothing to sell, it is difficult for me to understand what claim the movant now has.
I see no basis in this case for application of the doctrine of equitable estoppel.
STEPHENSON, J., joins in this dissent.